United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Riverside, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-383
Issued: August 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 15, 2011 appellant filed a timely appeal from an August 5, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for an
additional schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant is entitled to a schedule aware for additional permanent
impairment following the termination of her compensation benefits on March 12, 1998 on the
grounds that she refused an offer of suitable work.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated August 2, 2001, the
Board affirmed OWCP’s decision terminating appellant’s compensation effective March 12,
1

5 U.S.C. § 8101 et seq.

1998 on the grounds that appellant refused an offer of suitable work as a modified distribution
clerk.2 The facts as set forth in the Board’s prior opinion are hereby incorporated into this
decision.3 Subsequent to the Board’s decision, OWCP issued schedule awards totaling six
percent for impairment to appellant’s right upper extremity and two percent for an impairment to
appellant’s left upper extremity.4
On May 20, 2011 appellant requested reconsideration of the prior schedule award
determinations. In a medical report dated January 20, 2011, Dr. J. Arden Blough, a Boardcertified family practitioner, opined that appellant sustained a 33 percent impairment to her right
upper extremity and a 28 percent impairment to her left upper extremity.
By memorandum dated April 6, 2011, this case was forwarded to OWCP’s medical
adviser for review. In an April 16, 2011 report, he opined that appellant had a 13 percent
impairment of her left upper extremity and a 13 percent impairment of her right upper extremity.
The medical adviser noted that this would result in an additional award of 7 percent for the right
upper extremity and 11 percent for the left. He listed the date of maximum medical
improvement as January 20, 2011, the date of Dr. Blough’s report.
By letter dated May 5, 2011, OWCP informed appellant that on March 12, 1998 her
compensation was terminated on the basis that she refused suitable work. The decision
terminated entitlement to all monetary compensation or a schedule award, and therefore no
further consideration can be given to any additional schedule award past the date of the
termination.
By letter dated May 20, 2011, appellant, through counsel, argued that her claim should be
paid as the schedule award claim was not a new claim but a continuation of the prior claim paid
on July 13, 2010.
By decision dated August 5, 2011, OWCP denied appellant’s claim for an increased
schedule award, noting that the date of maximum medical improvement was January 20, 2011,
which was after the date of termination of appellant’s compensation benefits on March 12, 1998
under section 8106(c).

2

On October 16, 1990 appellant, then a 33-year-old distribution clerk, filed an occupational disease claim
alleging that she was suffering from neck and back pain due to factors of her employment. OWCP accepted his
claim for a herniated cervical disc C6-7 and subsequently expanded his claim to include adjustment.
3

Docket No. 00-456 (issued August 2, 2001). In a previous decision in this case, the Board affirmed OWCP’s
denial of a claim for an emotional condition resulting from the same injury. Docket No. 99-234 (issued
May 22, 2000).
4

On November 23, 2004 OWCP issued a schedule award for a three percent impairment of the right arm. The
date of maximum medical improvement was September 3, 1997. The time period for this award was November 8 to
January 12, 1998. This award was affirmed by an OWCP hearing representative on November 10, 2005. On
December 11, 2006 OWCP issued an additional schedule award for another three percent permanent impairment of
the right upper extremity. This award covered the period November 8, 1997 through January 12, 1998. On July 13,
2010 OWCP ultimately issued an award for a two percent impairment to the left arm, which covered the period
January 13 to February 25, 1998.

2

LEGAL PRECEDENT
Section 8106(c) of FECA5 provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by, or secured for the employee is not
entitled to compensation. OWCP’s regulations further provide that, after it has provided an
employee with the appropriate notices, then OWCP will terminate the employee’s entitlement to
further monetary compensation under 5 U.S.C.§§ 8105,6 81067 and 8107,8 as provided by 5
U.S.C. § 8106(c)(2). However, the employee remains entitled to medical benefits as provided by
5 U.S.C. § 8103.9 The Board has affirmed these determinations beginning in Stephen R. Lubin.10
The Board has found that a refusal to accept suitable work constitutes a bar to receipt of a
schedule award for any impairment which may be related to the accepted employment injury.11
ANALYSIS
OWCP terminated appellant’s compensation, effective March 12, 1998, on the grounds
that she refused an offer of suitable employment. The Board affirmed this determination on
August 2, 2001. Appellant received various schedule awards after that date; however, the
schedule awards were all periods of maximum medical improvement prior to the date of
termination of benefits in 1998.
Appellant requested an additional schedule award. In a decision dated August 5, 2011,
OWCP denied her claim for an additional schedule award because it previously terminated
appellant’s compensation benefits under the provisions of 5 U.S.C. § 8106(c). OWCP’s medical
adviser noted that the date of maximum medical improvement was January 20, 2011, the date of
the impairment rating by Dr. Blough. As OWCP terminated appellant’s compensation effective
March 12, 1998, she is barred from receiving monetary compensation under a schedule award for
any period after that termination decision was reached.12 Accordingly, as the medical adviser
determined that appellant’s date of maximum medical improvement was January 20, 2011, a date
well after the termination of benefits, the Board finds that OWCP properly denied appellant’s
claim for an additional schedule award.

5

5 U.S.C. § 8106(c)(2).

6

This section of FECA addresses claims for total disability.

7

This section of FECA addresses claims for partial disability.

8

This section of FECA addresses claim for schedule awards.

9

20 C.F.R. § 10.517(b).

10

43 ECAB 564 (1992).

11

T.U., Docket No. 08-1894 (issued June 15, 2009).

12

J.H., Docket No. 06-886 (issued February 8, 2007).

3

CONCLUSION
The Board finds that appellant is not entitled to compensation for additional permanent
impairment following the termination of her compensation benefits on March 12, 1998 on the
grounds that she refused an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 5, 2011 is affirmed.
Issued: August 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

